 



Execution Copy
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
OF
GOLDMAN SACHS GLOBAL EQUITY LONG/SHORT, LLC
Dated as of January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        ARTICLE I General Provisions     1      
 
             Section 1.01  
Company Name and Address
    1        Section 1.02  
Fiscal Year
    1        Section 1.03  
Liability of Members
    1        Section 1.04  
Purposes of the Company
    2        Section 1.05  
Assignability of Units; Assignment by Managing Member
    3        Section 1.06  
Registered Office and Agent for Service of Process
    3      
 
        ARTICLE II Management of the Company     3      
 
             Section 2.01  
Management Generally
    3        Section 2.02  
Delegation by Managing Member
    3        Section 2.03  
Authority of the Managing Member
    3        Section 2.04  
Reliance by Third Parties
    5        Section 2.05  
Activity of the Managing Member
    5        Section 2.06  
Standard of Care; Indemnification
    6        Section 2.07  
Management Fee; Payment of Costs and Expenses
    8        Section 2.08  
Principal Transactions and Other Related Party Transactions
    9      
 
        ARTICLE III Series of Units; Admission of New Members     9      
 
             Section 3.01  
Classes and Series of Units
    9        Section 3.02  
Conversion of Series
    10        Section 3.03  
New Members
    10        Section 3.04  
Adjustment to Number of Units Issued
    10        Section 3.05  
Additional Classes of Units
    10      
 
        ARTICLE IV Capital Accounts of Members and Operation Thereof     11    
 
 
             Section 4.01  
Definitions
    11        Section 4.02  
Capital Contributions
    11        Section 4.03  
Capital Accounts
    12        Section 4.04  
Membership Percentages
    12        Section 4.05  
Allocation of Net Capital Appreciation or Net Capital Depreciation
    13        Section 4.06  
Amendment of Incentive Allocation
    14        Section 4.07  
Determination of Net Assets
    14        Section 4.08  
Determination of Net Asset Value
    15        Section 4.09  
Allocation for Tax Purposes
    16        Section 4.10  
Determination by Managing Member of Certain Matters; Managing Member’s
Discretion
    16        Section 4.11  
Adjustments to Take Account of Interim Year Events
    17  

i

 



--------------------------------------------------------------------------------



 



                      Page      
 
             Section 4.12  
Tax Withholding
    17      
 
        ARTICLE V Redemptions and Distributions     17      
 
             Section 5.01  
Redemptions and Distributions in General
    17        Section 5.02  
Redemptions
    17        Section 5.03  
Limitation on Redemptions
    19        Section 5.04  
Distributions
    20      
 
        ARTICLE VI Withdrawal, Death, Disability     20      
 
             Section 6.01  
Withdrawal, Death, etc. of Members
    20        Section 6.02  
Required Withdrawals
    21        Section 6.03  
Effective Date of Withdrawal
    21      
 
        ARTICLE VII Duration and Dissolution of the Company     21      
 
             Section 7.01  
Duration
    21        Section 7.02  
Dissolution
    23      
 
        ARTICLE VIII Tax Returns; Reports to Members     24      
 
             Section 8.01  
Independent Auditors
    24        Section 8.02  
Filing of Tax Returns
    24        Section 8.03  
Tax Matters Partner
    24        Section 8.04  
Financial Reports to Current Members
    24        Section 8.05  
Tax Reports to Members and Former Members
    24      
 
        ARTICLE IX Miscellaneous     24      
 
             Section 9.01  
General
    24        Section 9.02  
Power of Attorney
    25        Section 9.03  
Amendments to Limited Liability Company Agreement
    25        Section 9.04  
Instruments
    26        Section 9.05  
No Personal Liability For Return of Capital
    26        Section 9.06  
Choice of Law
    26        Section 9.07  
Venue; Inconvenient Forum
    27        Section 9.08  
No Third Party Rights
    27        Section 9.09  
Notices
    27        Section 9.10  
Grantors of Revocable Trusts
    27        Section 9.11  
Goodwill
    27        Section 9.12  
Headings
    27        Section 9.13  
Pronouns
    27        Section 9.14  
Confidentiality
    27  

ii

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
GOLDMAN SACHS GLOBAL EQUITY LONG/SHORT, LLC
Dated as of January 1, 2008
     The undersigned (herein called the “Members,” which term shall include any
Persons (as defined below) hereafter admitted to the Company (as defined below)
pursuant to Article III of this Agreement (as defined below) and shall exclude
any Persons who cease to be Members pursuant to Article V or Article VI of this
Agreement) hereby agree to form and hereby form, as of the date and year first
above written, a limited liability company (herein called the “Company”),
pursuant to the provisions of the Limited Liability Company Act of the State of
Delaware (6 Del. Code § 18-101, et seq.) (the “Act”), which shall be governed
by, and operated pursuant to, the terms and provisions of this Amended and
Restated Limited Liability Company Agreement (herein called this “Agreement”).
ARTICLE I
General Provisions
     Section 1.01 Company Name and Address. The name of the Company is Goldman
Sachs Global Equity Long/Short, LLC. Its principal office is located at 701
Mount Lucas Road, Princeton, New Jersey 08540, or at such other location as the
Managing Member (as defined in Section 1.03) in the future may designate. The
Managing Member shall promptly notify the Non-Managing Members (as defined in
Section 1.03) of any change in the Company’s address.
     Section 1.02 Fiscal Year. The fiscal year of the Company (herein called the
“fiscal year”) shall end on December 31 of each calendar year; provided,
however, that the Managing Member may change the Company’s fiscal year-end,
without the consent of the Non-Managing Members, as deemed appropriate by the
Managing Member, in its sole discretion.
     Section 1.03 Liability of Members. The names of all of the Members and the
amounts of their respective contributions to the Company (herein called the
“Capital Contributions”) are set forth in a schedule (herein called the
“Schedule”), which shall be filed with the records of the Company at the
Company’s principal office (as set forth in Section 1.01) and is hereby
incorporated by reference and made a part of this Agreement.
     The Member designated in Part I of the Schedule as the Managing Member
(herein called the “Managing Member”) shall manage the operations of the
Company. The Members designated in Part II of the Schedule are referred to
herein as the “Non-Managing Members.” The Managing Member, the Non-Managing
Members and the former Non-Managing Members shall be liable to the extent
provided herein for the repayment and discharge of all debts and obligations of
the Company attributable to any fiscal year (or relevant portion thereof) during
which they are or were Members of the Company to the extent of their respective

 



--------------------------------------------------------------------------------



 



limited liability company interests (the “Units”) in the Company in the fiscal
year (or relevant portion thereof) to which any such debts and obligations are
attributable.
     The Members and all former Members shall share all losses, liabilities or
expenses suffered or incurred by virtue of the operation of the preceding
paragraph of this Section 1.03 in the proportions of their respective Capital
Accounts (determined as provided in Section 4.03) for the fiscal year (or
relevant portion thereof) to which any debts or obligations of the Company are
attributable. A Member’s or former Member’s share of all losses, liabilities or
expenses shall not be greater than its respective interest in the Company for
such fiscal year (or relevant portion thereof).
     As used in this Agreement, the terms “interests in the Company” and
“interest in the Company” shall mean with respect to any fiscal year (or
relevant portion thereof) and with respect to each Member (or former Member),
the Capital Account (or, in the case of a Member with more than one series of
Units (as defined below), the Capital Accounts) that such Member (or former
Member) would have received (or in fact did receive) pursuant to the terms and
provisions of Article VI upon withdrawal from the Company as of the end of such
fiscal year (or relevant portion thereof).
     Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any Member (or former Member) be obligated to make any additional
contribution or payment whatsoever to the Company, or have any liability for the
repayment and discharge of the debts and obligations of the Company (apart from
its interest in the Company), except that a Non-Managing Member (or former
Non-Managing Member) shall, in the discretion of the Managing Member, be
required, for purposes of meeting such Member’s (or former Member’s) obligations
under this Section 1.03, to make additional contributions or payments,
respectively, up to, but in no event in excess of, the aggregate amount of
returns of capital and other amounts actually received by it from the Company
during or after the fiscal year to which any debt or obligation is attributable.
     As used in this Agreement, the terms “former Non-Managing Member” and
“former Member” refer to such Persons as hereafter from time to time cease to be
a Non-Managing Member or Member, respectively, pursuant to the terms and
provisions of this Agreement.
     Section 1.04 Purposes of the Company. The Company is organized for the
purposes of allocating its assets directly or indirectly to a group of
investment managers (the “Advisors”) (that may or may not be Affiliates (as
defined in Section 2.05) of the Managing Member) that employ strategies
primarily within the equity long/short hedge fund sector, engaging in any other
lawful act or activity for which limited liability companies may be organized
under the Act, and engaging in any and all activities and transactions as the
Managing Member may deem necessary or advisable in connection therewith.

2



--------------------------------------------------------------------------------



 



     Section 1.05 Assignability of Units; Assignment by Managing Member,
     (a) Except as provided in paragraph (b) below, without the prior written
consent of the Managing Member, which may be withheld in its sole and absolute
discretion, with or without cause, a Member may not pledge, transfer or assign
its Units in the Company in whole or in part to any Person except by operation
of law pursuant to the death, adjudication of incompetency, insolvency or
bankruptcy of the Member, nor substitute any other Person as a Member. Any
attempted pledge, transfer, assignment or substitution not made in accordance
with this Section 1.05 shall be void.
     (b) Without the consent of the Non-Managing Members, the Managing Member
may assign or otherwise transfer its Managing Member interest in the Company to
any corporation, partnership, limited liability company or other entity
controlling, controlled by or under common control with the Managing Member, as
long as such transfer does not, as determined by the Managing Member in its sole
discretion, cause the Company to be taxable as a corporation.
     Section 1.06 Registered Office and Agent for Service of Process. The
registered office of the Company shall be: Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process at such office shall be The Corporation Trust Company. The Company may
from time to time have such other place or places of business within or without
the State of Delaware as may be designated by the Managing Member.
ARTICLE II
Management of the Company
     Section 2.01 Management Generally. The management of the Company shall be
vested exclusively in the Managing Member. Except as authorized by the Managing
Member, or as expressly set forth in this Agreement, the Non-Managing Members
shall have no part in the management of the Company, and shall have no authority
or right to act on behalf of the Company in connection with any matter. The
Managing Member, and any Affiliate of the Managing Member, may engage in any
other business venture, whether or not such business is similar to the business
of the Company, and neither the Company nor any Non-Managing Member shall have
any rights in or to such ventures or the income or profits derived therefrom.
     Section 2.02 Delegation by Managing Member. The Managing Member shall have
the power and authority to delegate to one or more Persons (as defined in
Section 2.03(d)), including, without limitation, any officer, employee or agent
of the Company or the Managing Member, the Managing Member’s rights and powers
to manage and control the business and affairs of the Company. The Managing
Member may, by written instrument, authorize any Person to enter into and
perform under any document on behalf of the Company.
     Section 2.03 Authority of the Managing Member. The Managing Member shall
have the power on behalf of and in the name of the Company to carry out any and
all of the

3



--------------------------------------------------------------------------------



 



objects and purposes of the Company set forth in Section 1.04 and Section 2.01,
and to perform all acts and enter into and perform all contracts and other
undertakings, which it may deem necessary or advisable or incidental thereto,
including, without limitation, the power to:
     (a) open, maintain and close accounts, including custodial accounts, with
banks, including banks located inside and outside the United States, and draw
checks or other orders for the payment of monies;
     (b) lend, either with or without security, funds or other properties of the
Company, borrow or raise funds (including borrowing from the Managing Member or
its Affiliates), and secure the obligations of the Company by pledges or
hypothecation of all or any part of the property of the Company;
     (c) do any and all acts on behalf of the Company, and exercise all rights,
powers, privileges and other incidents of ownership or possession with respect
to the Company’s assets (including any interest therein) and other property and
funds held or owned by the Company, including, without limitation, participation
in arrangements with creditors, the institution and settlement or compromise of
suits and administrative proceedings and all other like or similar matters;
     (d) engage any person, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity (each, a “Person” and collectively,
“Persons”) (including the Managing Member and any of its Affiliates) pursuant to
an administration agreement to provide certain administrative services (any such
Person providing such services being referred to herein as the “Administrator”),
including, without limitation, calculating the net asset value (the “NAV”) of
each series of Units and Members’ Capital Accounts, valuing the Company’s
assets, assisting with the valuation of securities which are not readily
marketable, assisting in the preparation of the Company’s financial statements,
assisting in the preparation and distribution of reports to each Member,
maintaining a registry for the ownership of each series of Units and providing
other administrative services to the Company;
     (e) consent on behalf of the Company to any changes in the members,
directors or officers of the Managing Member, if such consent is required by
applicable law;
     (f) engage any personnel, whether part time or full time, attorneys,
financial advisers, underwriters, accountants, consultants, appraisers,
custodians of the assets of the Company or other Persons as the Managing Member
may deem necessary or desirable, whether or not any such Person may be an
Affiliate of the Managing Member or may also be employed by any Affiliate of the
Managing Member;
     (g) allocate the Company’s assets, directly or indirectly, to Advisors and
limited liability companies or other entities managed by the Managing Member
through which the Company accesses Advisors (“Portfolio Companies”) and
investment funds in the manner set forth in the Company’s Confidential Private
Placement Memorandum (as amended or supplemented from time to time, the
“Memorandum”) oversee such allocations and, from time to

4



--------------------------------------------------------------------------------



 



time, in the sole discretion of the Managing Member, reallocate the Company’s
assets among existing or new Advisors, Portfolio Companies or investment funds;
     (h) invest any of the Company’s cash balances which it determines at any
time, in its sole discretion, not to allocate to the Advisors, Portfolio
Companies or investment funds, in any instruments it deems appropriate in its
sole discretion, including, without limitation, money market funds sponsored by
Goldman, Sachs & Co. or its Affiliates;
     (i) redeem the Company’s interests in any investment fund or Portfolio
Company in order to obtain cash necessary to meet the redemption requests of the
Members, or for any other reason in its sole discretion;
     (j) bring and defend actions and proceedings at law or equity and before
any governmental, administrative or other regulatory agency, body or commission;
     (k) make distributions to Members in cash or (to the extent permitted
hereunder) otherwise;
     (l) prepare and file all necessary returns and statements, pay all taxes,
assessments and other impositions applicable to the assets of the Company and
withhold amounts with respect thereto from funds otherwise distributable to any
Member;
     (m) determine the accounting methods and conventions to be used in the
preparation of any accounting or financial records of the Company;
     (n) make any and all tax elections permitted to be made under the Internal
Revenue Code of 1986, as amended (the “Code”), and any applicable state, local
or foreign tax law;
     (o) determine the tax treatment of any Company transaction or item for
purposes of completing the Company’s federal, state, local or foreign tax
returns; and
     (p) take all actions, and authorize any member, employee, officer, director
or other agent of the Managing Member or agent or employee of the Company, to
act for and on behalf of the Company, in all matters necessary to, in connection
with, or incidental to, any of the foregoing.
     Section 2.04 Reliance by Third Parties. Persons dealing with the Company
are entitled to rely conclusively upon the certification of the Managing Member,
to the effect that it is then acting as the Managing Member and upon the power
and authority of the Managing Member as herein set forth.
     Section 2.05 Activity of the Managing Member. The Managing Member and
Persons controlling, controlled by or under common control with the Managing
Member and any of such Person’s directors, members, stockholders, partners,
officers, employees and controlling persons (each, an “Affiliate” and
collectively, “Affiliates”), shall devote so much of their time to the affairs
of the Company as in the judgment of the Managing Member the conduct of its

5



--------------------------------------------------------------------------------



 



business shall reasonably require, and none of the Managing Member or its
Affiliates shall be obligated to do or perform any act or thing in connection
with the business of the Company not expressly set forth herein. Nothing
contained in this Section 2.05 shall be deemed to preclude the Managing Member
or its Affiliates from exercising investment responsibility, from engaging
directly or indirectly in any other business or from directly or indirectly
purchasing, selling or holding securities, options, separate accounts,
investment contracts, currency, currency units or any other asset and any
interest therein for the account of any such other business, for their own
accounts, for any of their family members or for other clients.
     Section 2.06 Standard of Care; Indemnification.
     (a) None of the Managing Member or its Affiliates (each, an “Indemnified
Person” and collectively the “Indemnified Persons”) shall be liable to the
Company or to the Members for (i) any act or omission performed or failed to be
performed by such person (other than any criminal wrongdoing), or for any
losses, claims, costs, damages, or liabilities arising therefrom, in the absence
of any criminal wrongdoing, willful misfeasance or gross negligence on the part
of such person, (ii) any tax liability imposed on the Company or any Member or
(iii) any losses due to the actions or omissions of the Advisors, any brokers or
other agents of the Company.
     In the event that any Indemnified Person becomes involved in any capacity
in any action, proceeding or investigation brought by or against any Person
(including any Non-Managing Member) in connection with any matter arising out of
or in connection with the Company’s business or affairs (including a breach of
this Agreement by any Member), the Company will periodically reimburse such
Indemnified Person for its legal and other expenses (including the costs of any
investigation and preparation) incurred in connection therewith, provided that
such Indemnified Person shall promptly repay to the Company the amount of any
such reimbursed expenses paid to it if it shall ultimately be determined by a
court having appropriate jurisdiction in a decision that is not subject to
appeal, that such Indemnified Person is not entitled to be indemnified by the
Company in connection with such action, proceeding or investigation as provided
in the exception contained in the next succeeding sentence.
     To the fullest extent permitted by applicable law, the Company shall also
indemnify any Indemnified Person, jointly and severally, against any losses,
claims, costs, damages or liabilities to which such Indemnified Person may
become subject in connection with any matter arising out of or in connection
with the Company’s business or affairs, except to the extent that any such loss,
claim, cost, damage, or liability results solely from the willful misfeasance,
bad faith or gross negligence of, or any criminal wrongdoing by, such
Indemnified Person. If for any reason (other than the willful misfeasance, bad
faith or gross negligence of, or any criminal wrongdoing by, such Indemnified
Person) the foregoing indemnification is unavailable to such Indemnified Person,
or is insufficient to hold it harmless, then the Company shall contribute to the
amount paid or payable to the Indemnified Person as a result of such loss,
claim, cost, damage, or liability in such proportion as is appropriate to
reflect not only the relative benefits received by the Company on the one hand
and such Indemnified Person on the other hand but also the relative fault of the
Company and such Indemnified Person, as well as any relevant equitable
considerations.

6



--------------------------------------------------------------------------------



 



     The reimbursement, indemnity and contribution obligations of the Company
under this Section 2.06 shall be in addition to any liability which the Company
may otherwise have and shall be binding upon and inure to the benefit of any
successors, assigns, heirs, and personal representatives of the Company, the
Managing Member and any other Indemnified Person. The foregoing provisions shall
survive any termination of this Agreement.
     (b) The reimbursement, indemnification and contribution rights provided by
this Section 2.06 shall not be deemed to be exclusive of any other rights to
which the Indemnified Person may be entitled under any agreement or as a matter
of law, or otherwise, both as to action in an Indemnified Person’s official
capacity and to action in any other capacity, and shall continue as to an
Indemnified Person who has ceased to have an official capacity for acts or
omissions during such official capacity or otherwise when acting at the request
of the Managing Member and shall inure to the benefit of the successors,
assigns, heirs and personal representatives of such Indemnified Person.
     (c) Notwithstanding any of the foregoing to the contrary, the provisions of
this Section 2.06 shall not be construed as to relieve (or attempt to relieve)
from liability or to provide for the indemnification of any Indemnified Person
for any liability (including liability under federal securities law which, under
certain circumstances, impose liability even on persons that act in good faith),
to the extent (but only to the extent) that such liability may not be waived,
modified or limited under applicable law or such indemnification would be in
violation of applicable law, but shall be construed so as to effectuate the
provisions of this Section 2.06 to the fullest extent permitted by law.
     (d) The Managing Member shall have power to purchase and maintain insurance
on behalf of the Managing Member and the Indemnified Persons at the expense of
the Company against any liability asserted against or incurred by them in any
such capacity or arising out of the Managing Member’s status as such, whether or
not the Company would have the power to indemnify the Indemnified Persons
against such liability under the provisions of this Agreement.
     (e) An Indemnified Person may rely upon and shall be protected in acting or
refraining from action upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond debenture, or other
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
     (f) An Indemnified Person may consult with counsel, accountants and other
experts reasonably selected by it, and any opinion of an independent counsel,
accountant or expert retained with reasonable care shall be full and complete
protection in respect of any action taken or suffered or omitted by the
Indemnified Person hereunder in good faith and in accordance with such opinion.
     (g) The Managing Member may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys, and the Managing Member shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with reasonable
care by it hereunder.

7



--------------------------------------------------------------------------------



 



     Section 2.07 Management Fee; Payment of Costs and Expenses. The Company
shall pay to the Managing Member a management fee (the “Management Fee”) in
respect of each series of Units, payable in arrears, for investment management
and other management services accruing daily and calculated and paid on a
monthly basis of one-twelfth of 1.25% of the Net Assets (as defined in
Section 4.01(d)) of the Company in respect of each such series of Units as of
the end of each month, appropriately adjusted to reflect capital appreciation or
depreciation and any contributions, redemptions or distributions. For purposes
of determining the Management Fee for any month, Net Assets shall not be reduced
to reflect any Management Fee for such month and any accrued Incentive
Allocation (as defined in Section 4.05(b)), including any Incentive Allocation
that is allocated to the Managing Member’s Incentive Allocation Account as of
such date, provided that Net Assets shall be reduced for any amounts which have
been previously allocated to the Managing Member’s Incentive Allocation Account.
The Management Fee will reduce the Capital Account of the series of Units to
which it relates, as described in Section 4.03.
     If a Member is admitted to, withdraws from (including any partial
withdrawal), or acquires additional Units of, the Company as of a date other
than the first day of a calendar month, the portion of the Management Fee
determined with respect to such Member’s Capital Account shall be appropriately
pro-rated to take into account the number of days in such month during which
such Member was a Member or during which such Units were outstanding, as
applicable.
     The Managing Member has the right, in its sole discretion, to waive fees or
impose different fees on any Member, as may be agreed to by the Managing Member
and the Member.
     The Company bears all of its operating expenses, including, but not limited
to, legal expenses; professional fees (including, without limitation, fees and
expenses of consultants and experts) relating to investments; costs and expenses
relating to any amendment of this Agreement or the Company’s other
organizational documents or subscription agreement or any modification or
supplement to the Memorandum, and any distribution of such documentation to the
Members; accounting, auditing and tax preparation expenses; fees and expenses of
other agents of the Company (including, without limitation, fees which may be
payable to and expenses of an Administrator or sub-administrator of the
Company); taxes and governmental fees; printing and mailing expenses; expenses
relating to transfers and redemptions of Units; fees and out-of-pocket expenses
of any service company retained to provide accounting and bookkeeping services
to the Company; quotation or valuation expenses; expenses relating to the
acquisition, holding and disposition of investments (e.g., expenses which the
Managing Member determines to be related to the investment of the assets of the
Company, including, among others, research expenses, such as fees to the
Advisors, brokerage fees and commissions, expenses relating to short sales,
clearing and settlement charges, custodial fees and expenses, costs and charges
for equipment or services used in communicating information regarding the
Company’s transactions between the Managing Member and other agents, bank
service fees, interest expenses, borrowing costs and extraordinary expenses);
insurance premiums; costs incurred in connection with any claim, litigation,
arbitration, mediation, government investigation or dispute in connection with
the business of the Company and the amount of any judgment or settlement paid in
connection therewith, or the enforcement of the Company’s rights against any
Person; costs and expenses for

8



--------------------------------------------------------------------------------



 



indemnification or contribution payable by the Company to any Person (including,
without limitation, pursuant to the indemnification obligations described herein
under Section 2.06); and all costs and expenses incurred as a result of
dissolution, winding-up and termination of the Company.
     In addition, the Company will bear the expenses incurred in connection with
the offer and sale of Units, including printing costs and legal fees and
expenses of the Company, the Managing Member and any placement agent and other
expenses of the offering of Units. In addition, the Company will bear,
indirectly through its investment in each Portfolio Company or investment fund
in which it invests, its pro rata portion of the offering, organizational and
operating expenses of each Portfolio Company or investment fund, including,
without limitation, the expenses of the type described in this and the preceding
paragraph.
     To the extent that expenses to be borne by the Company are paid by the
Managing Member, the Company shall reimburse the Managing Member for the payment
of any such expenses. The Managing Member may elect, from time to time, to bear
certain of the Company’s expenses described above. The Managing Member shall
bear its own overhead costs and expenses.
     Section 2.08 Principal Transactions and Other Related Party Transactions.
Each Non-Managing Member hereby authorizes the Managing Member, on behalf of
such Non-Managing Member, to select one or more Persons, who shall not be
affiliated with the Managing Member, to serve on a committee, the purpose of
which will be to consider and, on behalf of the Non-Managing Members, approve or
disapprove, to the extent required by applicable law, of principal transactions
and certain other related party transactions. In no event shall any such
transaction be entered into unless it complies with applicable law.
ARTICLE III
Series of Units; Admission of New Members
     Section 3.01 Classes and Series of Units.
     (a) Units may be divided into different classes of Units, and each class
may be further divided into different series of Units (each such series being
referred to in this Agreement as a “series,” provided always that in the case of
a class which has not been divided into two or more series, the expression
“series” shall, where the context so requires, mean, for the purposes of this
Agreement, the Units of such class), in the discretion of the Managing Member.
In this Agreement, except when referred to under their separate classes or
series or where the context otherwise requires, the term “Units” shall mean all
classes and all series of each class of Units.
     (b) An initial series of Units of a class (the “Initial Series”) will be
issued on the initial closing date of each class. The initial purchase price per
Unit for the Initial Series of Units of a class shall be $100. The Managing
Member may, at any time and from time to time, in its sole discretion, elect to
raise additional capital for the Company from Members and from new subscribers
on such terms and conditions as may be determined by the Managing Member

9



--------------------------------------------------------------------------------



 



in its sole discretion. Generally, a new series of Units will be issued on each
date an existing Member makes an additional Capital Contribution in accordance
with Section 4.02 and on each date a new Member is admitted to the Company in
accordance with Section 3.03, except that the Managing Member may issue
additional Units of an existing series provided that such issuance does not have
an adverse effect on the NAV or Prior High NAV (as defined in
Section 4.05(b)(i)) of the Units of any Member. Each Unit will carry equal
rights and privileges with each other Unit of the same series. Units of a class
issued at the beginning of any fiscal year will be offered at the then current
NAV per Unit of the Initial Series of such class if such Initial Series is at or
above its Prior High NAV per Unit. If the Initial Series of such class is not at
or above its Prior High NAV per Unit, Units will be issued in the next offered
series of such class that is at or above its Prior High NAV. If no series of
Units of such class is at or above its Prior High NAV at such time, such
additional Units will be issued as a separate series at a price per Unit
determined by the Managing Member, in its sole discretion. Fractions of Units
may be issued to one ten-thousandth of a Unit.
     Section 3.02 Conversion of Series. Following the end of each fiscal year,
any issued and outstanding series of Units of a class (other than the Initial
Series of such class) that is at or above its Prior High NAV shall be exchanged
(after reduction for the Management Fee and any Incentive Allocation) into Units
of the Initial Series of such class (or if such Initial Series is not at or
above its Prior High NAV per Unit, the next offered series of such class that is
at or above its Prior High NAV) at the prevailing NAV per Unit of the Initial
Series or such other series of Units (as applicable).
     Section 3.03 New Members. Subject to the condition that each new Member
shall execute an appropriate counterpart to this Agreement pursuant to which it
agrees to be bound by the terms and provisions hereof, the Managing Member may
admit one or more new Members on the first day of each calendar quarter or at
such other times as the Managing Member may determine in its sole discretion.
Admission of a new Member shall not be a cause for dissolution or termination of
the Company.
     Section 3.04 Adjustment to Number of Units Issued. If at any time the
Managing Member determines, in its sole discretion, that an incorrect number of
Units was issued to a Member because the NAV in effect on the date of issuance
was materially incorrect, the Company will adjust such Member’s Units by
increasing or decreasing them (by means of issuances of additional Units or
compulsory redemptions of Units, in each case without additional consideration),
as appropriate, to such number of Units as would have been issued at the correct
NAV.
     Section 3.05 Additional Classes of Units. The Company may issue additional
classes of Units, including, without limitation, classes of Units that are
subject to different fee arrangements or seek to maximize total returns in other
currencies. The Managing Member may, without the prior consent of or notice to
the Members, make appropriate amendments to or supplement this Agreement to the
extent necessary or desirable to effect the issuance of Units of any such class,
including, without limitation, to account for different fee arrangements or the
separate currency-related transactions engaged in with respect to such a class.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
Capital Accounts of Members
and Operation Thereof
     Section 4.01 Definitions. For the purposes of this Agreement, unless the
context otherwise requires:
     (a) The term “Accounting Period” shall mean the following periods: The
initial Accounting Period commenced upon the commencement of operations of the
Company. Each subsequent Accounting Period shall commence immediately after the
close of the preceding Accounting Period. Each Accounting Period hereunder shall
close at the close of business on the first to occur of (i) the last day of each
calendar month, (ii) the last day of each fiscal year of the Company, (iii) the
date immediately prior to the effective date of the admission of a new Member
pursuant to Section 3.03, (iv) the date immediately prior to the effective date
of an additional Capital Contribution pursuant to Section 4.02, or (v) the date
immediately prior to the effective date of any redemption or complete withdrawal
pursuant to Article V or Article VI hereof. The final Accounting Period shall
end on the date the Company dissolves.
     (b) The term “Beginning Value” shall, with respect to any Accounting
Period, mean the value of the Company’s Net Assets (as defined below) at the
beginning of such Accounting Period.
     (c) The term “Ending Value” shall, with respect to any Accounting Period,
mean the value of the Company’s Net Assets at the end of such Accounting Period
(before giving effect to the Incentive Allocation and the Management Fee for
such Accounting Period, but after giving effect to all other expenses for such
Accounting Period).
     (d) The term “Net Assets” shall mean the excess of the Company’s total
assets over its total liabilities, determined in accordance with Section 4.07.
     (e) The term “Net Capital Appreciation,” with respect to any Accounting
Period, shall mean the excess, if any, of the Ending Value over the Beginning
Value.
     (f) The term “Net Capital Depreciation,” with respect to any Accounting
Period, shall mean the excess, if any, of the Beginning Value over the Ending
Value.
     Section 4.02 Capital Contributions. Each Member has paid or conveyed by way
of contribution to the Company in exchange for the issuance of Units cash and/or
marketable securities having an aggregate value equal to the amount set forth
opposite such Member’s name in Part I or II of the Schedule (herein called the
“Initial Capital Contribution”). Additional Capital Contributions may be made by
Members only in accordance with the provisions of this Section 4.02.
     Upon the approval of the Managing Member, any existing or prospective
Member may purchase additional or newly-issued Units by contributing cash and/or
marketable securities to the Company on the first day of any calendar quarter or
at such other times as the Managing

11



--------------------------------------------------------------------------------



 



Member may determine in its sole discretion. The Managing Member and any of its
Affiliates may make additional Capital Contributions to the Company in cash
and/or marketable securities at any time and in any amounts.
     Whether marketable securities shall be accepted as a contribution to the
Company shall be determined in the sole discretion of the Managing Member.
     Section 4.03 Capital Accounts.
     (a) A separate capital account (herein called a “Capital Account”) shall be
established on the books of the Company for each series of Units. The Capital
Account of each series shall initially be an amount equal to the Initial Capital
Contributions with respect to such series. The Capital Account of a series shall
be (i) increased to reflect any additional Capital Contributions pursuant to
Section 4.02 in respect of such series; (ii) increased to reflect the Net
Capital Appreciation of such series for each Accounting Period; (iii) decreased
to reflect the redemption of any Units of such series, pursuant to Section 5.02;
(iv) decreased to reflect the amount of any distributions (other than in
redemption of Units pursuant to Section 5.02) pursuant to Section 5.04 in
respect of such series (including any deemed distributions of taxes paid by the
Company pursuant to Section 5.04(c) in respect of such series); (v) decreased
for any Incentive Allocation pursuant to Section 4.05(b) and any Management Fee
in respect of such series; and (vi) decreased to reflect the Net Capital
Depreciation of such series for each Accounting Period.
     (b) At the time of the conversion of any series of Units into Units of the
Initial Series or any other series of Units pursuant to Section 3.02, the
Capital Account of the converted series of Units shall be reduced to zero, and
the Capital Account of the series of Units into which such Units were converted
shall be increased by the balance of the Capital Account of the converted series
of Units immediately prior to the conversion.
     (c) A separate Capital Account shall also be established on the books of
the Company for each Member with respect to each series of Units held by such
Member. Each Member’s Capital Account with respect to a series of Units shall
equal the Capital Account of such series times the Member’s Membership
Percentage (as defined in Section 4.04) with respect to such series of Units.
     (d) The Managing Member shall have a separate Capital Account (the
“Incentive Allocation Account”), which shall initially be equal to zero, and
which shall be (i) increased by any Incentive Allocation at the time such
Incentive Allocation is made, and (ii) decreased to reflect the amount of any
distributions (including any deemed distributions in connection with the
withholding of taxes in respect of such Incentive Allocation pursuant to
Section 5.04(c)) made to, or withdrawals made by, the Managing Member in respect
of such Incentive Allocation Account.
     Section 4.04 Membership Percentages. A membership percentage (a “Membership
Percentage”) shall be determined for each Member for any given series of Units
for each Accounting Period of the Company by dividing (i) the number of Units
owned by such Member within a given series by (ii) the aggregate number of
outstanding Units of such series as of the beginning of such Accounting Period,
after taking into account, in the case of both clause

12



--------------------------------------------------------------------------------



 



(i) and clause (ii), any Units issued or redeemed as of (or the day immediately
after) the beginning of such Accounting Period. The aggregate Membership
Percentages for each series of Units shall equal 100%.
     Section 4.05 Allocation of Net Capital Appreciation or Net Capital
Depreciation.
     (a) Any Net Capital Appreciation or Net Capital Depreciation, as the case
may be, for an Accounting Period shall be allocated among the different series
of Units pro rata in accordance with the relative Capital Accounts (determined
prior to any year-to-date accrued Incentive Allocation) of each series at the
beginning of such Accounting Period, after taking into account any
contributions, distributions or redemptions as of the beginning of such
Accounting Period.
     (b) (i) At the end of each fiscal year of the Company, or at such other
date during a fiscal year as of which the following determination is required
pursuant to this Section 4.05, five percent (5%) of the amount by which the NAV
of a series of Units (determined prior to any applicable Incentive Allocation
accrual with respect to such series of Units and appropriately adjusted as
determined by the Managing Member in its sole discretion for contributions,
distributions and redemptions, but after giving effect to the allocation,
pursuant to Section 4.05(a), of Net Capital Appreciation and Net Capital
Depreciation for the Accounting Period then ending) exceeds such series’ Prior
High NAV at such date shall be reallocated to the Incentive Allocation Account
(the “Incentive Allocation”). The “Prior High NAV” with respect to a series of
Units initially shall mean an amount equal to the NAV of such series as of the
date of its initial issue. The new Prior High NAV with respect to a series of
Units immediately following the end of any period for which an Incentive
Allocation has been made with respect to such series shall be reset to equal the
NAV of such series, unless the series is exchanged pursuant to Section 3.02 into
the Initial Series or another series, in which case the new Prior High NAV shall
be reset to equal the NAV of the Initial Series or such other series. If the NAV
of such series at the end of any fiscal year of the Company, and such other date
during a fiscal year as of which the determination of the Incentive Allocation
is required pursuant to Section 4.05(c) is less than its Prior High NAV, the
Prior High NAV of that series shall not change. The Prior High NAV for each
series of Units shall be appropriately adjusted as determined by the Managing
Member in its sole discretion to account for contributions, distributions and
redemptions made with respect to such series of Units.
          (ii) The Incentive Allocation with respect to a series of Units
accrues daily and the Company shall credit the Incentive Allocation Account as
of December 31 of each year for the Incentive Allocation.
     (c) In the event that the Company is dissolved other than at the end of a
fiscal year, or the effective date of a Member’s redemption of Units is other
than a fiscal year-end, then the Incentive Allocation described above shall be
determined and made as if the date of such dissolution or redemption was a
fiscal year-end (but only in respect of the Units being redeemed).

13



--------------------------------------------------------------------------------



 



     (d) Notwithstanding anything to the contrary herein, to the extent that the
Company invests in “New Issues” (as defined below), and there are Members who
are restricted persons within the meaning of the National Association of
Securities Dealers, Inc. (the “NASD”) Conduct Rule 2790 (the “NASD Rule”),
investments in New Issues will be made through a special account and profits and
losses attributable to New Issues will not be allocated to the Capital Accounts
of Members who are restricted from participating in New Issues under the NASD
Rule. One or more additional classes (or sub-classes) of Units may be created
and offered only to those Members who are not restricted persons, and only those
Members who are not restricted persons shall have any beneficial interest in
such classes (or sub-classes). Notwithstanding anything in this Agreement to the
contrary, the Managing Member shall have the right, without the consent of the
Members, to make such amendments to this Agreement, and to take such other
actions, as it deems advisable and appropriate, in its sole discretion, to
implement the purposes of this Section 4.05(d). A “New Issue” is any equity
securities of an initial public offering as described in the NASD Rule, or
otherwise as such term may be interpreted from time to time under the then
current rules of the NASD.
     Section 4.06 Amendment of Incentive Allocation. The Managing Member shall
have the right to amend, without the consent of the Non-Managing Members,
Section 4.05 of this Agreement so that the Incentive Allocation (or other
performance-based allocation) therein provided conforms to any applicable
requirements of the Securities and Exchange Commission and other regulatory
authorities; provided, however, that no such amendment shall increase the
Incentive Allocation (or other performance-based allocation) as so amended to
more than the amount payable in accordance with Section 4.05 of this Agreement
(or, in the case of any other performance-based allocation arrangement, the
specific arrangement set forth in a written agreement between the affected
Non-Managing Member and the Company), without the written consent of the
affected Non-Managing Member. The Managing Member reserves the right, in its
sole discretion, to apply different performance-based percentage allocations and
performance-based compensation arrangements to any Member, as may be agreed by
the Managing Member and such Member.
     Section 4.07 Determination of Net Assets.
     (a) The Company’s Net Assets shall be determined in accordance with U.S.
generally accepted accounting principles (“U.S. GAAP”) consistently applied as a
guideline and the following principles:
          (i) The value of the Company’s investment in an investment fund shall
be equal to the Company’s proportionate interest in the NAV of the investment
fund, determined in accordance with the terms and conditions of the respective
governing agreement of each investment fund as reported by its respective
Advisor or other designee to the Company, as it may be amended, supplemented or
otherwise modified from time to time (or based on such other information deemed
relevant by the Managing Member).
          (ii) The assets of the Company that are invested pursuant to
investment management agreements or in Portfolio Companies shall be valued at
fair value in a commercially reasonable manner.

14



--------------------------------------------------------------------------------



 



          (iii) All other assets or liabilities of the Company shall be assigned
such value as the Managing Member may reasonably determine.
          (iv) The amount of the Company’s assets and liabilities (including,
without limitation, indebtedness for money borrowed and the Management Fee)
shall be determined in accordance with U.S. GAAP and guidelines, applied on a
consistent basis, provided that the Managing Member in its discretion may
provide reserves for estimated accrued expenses, liabilities and contingencies,
even if such reserves are not required by U.S. GAAP.
          (v) The amount payable to a Member or former Member in redemption of
part or all of such Member’s or former Member’s Units pursuant to Section 5.02
shall be treated as a liability of the Company, until paid, from (but not prior
to) the beginning of the Accounting Period that begins immediately after the
close of business on the day immediately prior to the Redemption Date (as
defined in Section 5.02(a)) for such Units.
          (vi) The amount to be received by the Company on account of any
Capital Contributions pursuant to Section 4.02 shall be treated as an asset of
the Company from (but not before) the beginning of the Accounting Period that
begins immediately after the close of business on the day immediately prior to
the effective date of such Capital Contributions.
          (vii) Distributions (other than in redemption of Units pursuant to
Section 5.02) made pursuant to Section 5.04 (including deemed tax distributions
pursuant to Section 5.04(c)) other than as of the beginning of an Accounting
Period shall be treated as an advance and as an asset of the Company, until the
beginning of the Accounting Period following the date of distribution.
          (viii) The Incentive Allocation, if any, credited to the Incentive
Allocation Account shall be treated as a liability, until distributed, from the
beginning of the Accounting Period immediately following the Accounting Period
in which the Incentive Allocation was credited to such Incentive Allocation
Account.
     (b) The Company may suspend the valuation of its assets and liabilities,
and any distributions or redemptions of any amounts from Capital Accounts, for
any period during which a Portfolio Company or other investment fund with which
the Company has made an investment has suspended the valuation of its assets and
liabilities. The Managing Member shall promptly notify Members of any such
suspension, and the termination of any such suspension, by means of a written
notice.
     (c) All values assigned to securities and other assets by the Managing
Member or the Administrator pursuant to this Section 4.07 shall be final and
conclusive as to all of the Members. The Managing Member may consult with and
rely upon valuations of the Company’s securities and other assets provided by
the Administrator.
     Section 4.08 Determination of Net Asset Value. The NAV of a series of Units
shall be equal to the balance of the Capital Account with respect to such series
of Units. The NAV per Unit of a series shall be equal to the NAV of such series
divided by the number of outstanding Units of such series.

15



--------------------------------------------------------------------------------



 



     Section 4.09 Allocation for Tax Purposes. For each taxable year, items of
income, deduction, gain, loss or credit actually recognized by the Company for
federal income tax purposes shall be allocated for federal income tax purposes
among the Members in such manner as to equitably reflect the amounts credited or
debited to each Member’s Capital Account for the current and prior taxable years
(or relevant portions thereof). Allocations under this Section 4.09 shall be
made by the Managing Member in accordance with the principles of Sections 704(b)
and 704(c) of the Code and in conformity with applicable Treasury Regulations
promulgated thereunder (including, without limitation, Treasury Regulations
Sections 1.704-l(b)(2)(iv)(f)(4), 1.704-l(b)(4)(i) and 1.704-3(e)).
Notwithstanding the foregoing, the Managing Member in its sole discretion may
adjust the allocation of items of Company taxable income, gain, loss and
deduction among the Members as it shall deem to be equitable, and necessary or
desirable.
     If, during or immediately following the end of a taxable year, any Member
redeems all of its Units in the Company or the Managing Member withdraws any
amount from its Incentive Allocation Account, and the Member would (absent this
sentence) recognize gain or loss under Section 731 of the Code as a result of
such redemption or withdrawal, the Managing Member may, in its sole discretion,
elect to specially allocate to such Member, for U.S. federal income tax
purposes, any income and gain or loss and deduction (including short-term
capital gain or loss) recognized by the Company during such taxable year,
through and including the date of redemption or withdrawal, in an amount up to
that amount of income and gain or loss and deduction which if so allocated would
avoid the Member recognizing gain or loss on the redemption or withdrawal under
Section 731 of the Code (ignoring for this purpose, in the sole discretion of
the Managing Member, any adjustments that have been made to the tax basis of the
redeeming Member’s Units resulting from any transfers or assignment of the Units
(other than the original issue of the Units), including by reason of death). Any
such election by the Managing Member shall, to the extent reasonably practicable
as determined by the Managing Member in its sole discretion, be applied on an
equitable basis to all Members that redeem all of their Units during or
immediately following the end of such taxable year.
     Section 4.10 Determination by Managing Member of Certain Matters; Managing
Member’s Discretion.
     (a) All matters concerning the valuation of securities and other assets and
liabilities of the Company, the allocation of profits, gains and losses among
the Members (including for tax purposes) and accounting procedures not expressly
provided for by the terms of this Agreement (including, without limitation,
allocation and accounting procedures in the event a Member that has an account
managed by the Managing Member in a manner similar to the investment program
utilized by the Company which causes the assets and liabilities in such account
to be transferred to the Company) shall be determined by the Managing Member (or
such Person as the Managing Member may authorize to make such determination),
whose determination shall be final, binding and conclusive as to all of the
Members.
     (b) Whenever in this Agreement the Managing Member is permitted or required
to make a decision (i) in its “sole discretion” or “discretion,” or under a
similar grant of authority or latitude, the Managing Member shall be entitled to
consider only such interests and

16



--------------------------------------------------------------------------------



 



factors as it desires and may consider its own interests and the interests of
its Affiliates and its determination shall be final, binding and conclusive as
to all of the Members, or (ii) in its “good faith” the Managing Member shall act
under such express standards and shall not be subject to any other or different
standards imposed by this Agreement or by law or any other agreement
contemplated herein.
     Section 4.11 Adjustments to Take Account of Interim Year Events. If the
Code or regulations promulgated thereunder require an adjustment to the Capital
Account of a Member or some other interim year event occurs necessitating in the
Managing Member’s judgment an equitable adjustment, the Managing Member shall
make such adjustments in the determination and allocation among the Members of
Net Capital Appreciation, Net Capital Depreciation, Capital Accounts, Membership
Percentages, Incentive Allocation, the Management Fee, Company expenses, items
of income, deduction, gain, loss, credit or withholding for tax purposes,
accounting procedures or such other financial or tax items as shall equitably
take into account such interim year event and applicable provisions of law, and
the determination thereof by the Managing Member shall be final, binding and
conclusive as to all of the Members.
     Section 4.12 Tax Withholding. If the Company is required to withhold taxes
on any distribution to, or to pay or incur any tax with respect to any income
allocable to or otherwise on account of, any Member or series of Units, the
Company may withhold such amounts and make such payments to such taxing
authorities as are necessary to ensure compliance with such tax laws.
ARTICLE V
Redemptions and Distributions
     Section 5.01 Redemptions and Distributions in General. No Member shall be
entitled (i) to receive distributions from the Company, except as provided in
Section 5.04 and Section 7.02; or (ii) to redeem any of its Units (other than
upon such Member’s withdrawal from the Company), except as provided in
Sections 5.02 and 6.01 or upon the consent of, or as may be required by, and
upon such terms as may be determined by, the Managing Member in its sole
discretion. In no event shall a Member be entitled to demand to receive property
other than cash.
     Section 5.02 Redemptions.
     (a) Subject to this Section 5.02(a) and Sections 5.02(c) and 5.03, each
Member shall have the right to redeem some or all of its Units as of the time
immediately prior to the opening of business on each January 1, April 1, July 1
and October 1 (each, a “Redemption Date”), upon written notice received by the
Managing Member at least 61 days prior to the respective Redemption Date (unless
such notice is waived by the Managing Member in its sole discretion). No partial
redemption shall be permitted if thereafter the aggregate NAV of the remaining
Units held by the redeeming Member would be less than $500,000, unless such
limitation is waived by the Managing Member in its sole discretion.

17



--------------------------------------------------------------------------------



 



     If outstanding redemption requests from all Members with respect to any
Redemption Date (an “Initial Holdover Redemption Date”) (including, without
limitation, any Held Over Units (as defined below)) would result in redemption
proceeds in excess of the Maximum Redemption Amount (as defined below), the
Managing Member shall be entitled in its sole discretion to refuse to redeem
Units requested for redemption that would have resulted in redemption proceeds
in an amount equal to or less than such excess. The “Maximum Redemption Amount,”
with respect to any Redemption Date, means 25% of the aggregate NAV, determined
as of the time immediately prior to such Redemption Date, of all of the Units
outstanding immediately prior to such Redemption Date. If the Managing Member
refuses to redeem Units as set forth above, the requests for redemption on such
Initial Holdover Redemption Date by Members shall be reduced ratably, and the
requested Units not so redeemed (the “Held Over Units”) shall be redeemed on
subsequent Redemption Dates subject to the Maximum Redemption Amount calculation
for such subsequent Redemption Date and the Managing Member’s rights to refuse
redemptions in connection therewith, provided that Held Over Units shall be
redeemed in priority to any subsequently received redemption requests.
     Units of a particular series will be redeemed at a per Unit price (the
“Redemption Price”) based upon the NAV of such series as of the close of
business on the day (a “Valuation Date”) immediately preceding the applicable
Redemption Date (taking into account the allocation of any Net Capital
Appreciation or Net Capital Depreciation under Section 4.05, and any
distributions under Section 5.04 for the Accounting Period then ending), after
reduction for any Management Fee and Incentive Allocation (calculated as if the
applicable Valuation Date was the last day of the fiscal year) and other
liabilities of the Company to the extent accrued or otherwise attributable to
the Units being redeemed, and the amount of any such reduction for the
Management Fee shall be paid to the Managing Member, and the amount of any such
reduction for any Incentive Allocation shall be allocated to the Capital Account
of the Managing Member. If a redeeming Member owns Units of more than one
series, unless otherwise specified by such Member in writing, Units shall be
redeemed on a “first in-first out” basis for purposes of determining the
Redemption Price. The Company will endeavor to pay 90% of the redemption
proceeds (calculated on the basis of estimated, unaudited data), valued as the
close of business on the day immediately preceding the Redemption Date, within
10 days following the applicable Redemption Date, without interest. The balance
of the redemption proceeds will be paid, without interest, within 30 days of the
applicable Redemption Date. The Managing Member may permit redemptions at other
times and in other amounts, subject to any conditions that it may impose in its
sole discretion.
     (b) The Managing Member shall have the right, in its sole discretion, as of
any date that it determines (including during a fiscal year) and for any reason
(including, without limitation, pursuant to Article VI, for regulatory or tax
reasons, or for any other reason), to redeem any or all of a Member’s Units. Any
redemptions made pursuant to this Section 5.02(b) shall be paid out in
accordance with Section 5.02(a).
     (c) The Managing Member, and any Affiliate of the Managing Member, shall
have the right at any time (including during a fiscal year or other period) to
redeem any and all of its interest or withdraw all or a portion of the assets in
its Capital Account without notice to the Members.

18



--------------------------------------------------------------------------------



 



     (d) If at any time after a redemption of Units (including in connection
with any withdrawal of a Member from the Company pursuant to Article VI) the
Managing Member determines, in its sole discretion, that the amount paid to such
Member or former Member pursuant to such redemption was materially incorrect
(including because the NAV at which the Member or former Member purchased such
Units was incorrect), the Company will pay to such Member or former Member any
additional amount that it determines such Member or former Member would have
been entitled to receive had the redemption been effected at the correct NAV,
or, in its sole discretion, seek payment from such Member or former Member of
(and such Member or former Member shall be required to pay) the amount of any
excess payment that the Managing Member determines such Member or former Member
received (including, without limitation, by compulsorily redeeming without
consideration a number of Units held by such Member having a NAV equal to the
amount of such excess payment), in each case without interest.
     Section 5.03 Limitation on Redemptions.
     (a) The right of any Member to redeem some or all of its Units pursuant to
the provisions of Section 5.02 is subject to the provision by the Managing
Member for all Company liabilities in accordance with the Act, and for reserves
for estimated accrued expenses, liabilities and contingencies in accordance with
Section 4.07.
     (b) The Managing Member may suspend redemptions, at any time prior to the
effective date of the redemption, and notwithstanding the fact that a timely
redemption request has previously been made, for the whole, or any part, of any
of the following periods: (i) during the closure of the principal stock
exchanges or other markets on which any substantial portion of the Company’s
direct or indirect investments, in the opinion of the Managing Member, is quoted
or dealt in other than for ordinary holidays, or the restriction of suspension
of dealings therein; (ii) during the existence of any state of affairs which, in
the opinion of the Managing Member, constitutes an emergency as a result of
which the determination of the price, value or disposition of the Company’s
direct or indirect investments would be impractical or prejudicial to Members;
(iii) during which redemptions would, in the opinion of the Managing Member,
result in a violation of applicable law; (iv) during any breakdown in the means
of communication or computation normally employed in determining the price or
value of any of the investments of the Company or the current price or values on
any stock exchange in respect of assets of the Company; (v) during the
occurrence of any period when the Company is unable to withdraw sufficient funds
from Portfolio Companies or otherwise to meet redemption requests or in
circumstances when the disposal of part or all of the Company’s assets to meet
such redemption requests would be prejudicial to Members; (vi) during which any
transfer of funds involved in the realization or acquisition of investments or
payments due on redemption of Units cannot, in the opinion of the Managing
Member, be effected at advantageous rates of exchange; and (vii) during any
period in which any investment fund or Portfolio Company in which the Company
has invested has suspended redemptions or the calculation of its net asset
value. Postponed redemptions shall be effected on the first day of the month
immediately following the termination of the suspension. Any part of a
redemption request that is postponed shall take precedence over later-received
redemption requests until the postponed request or requests have been satisfied
in full. Members shall be given notice in writing of the suspension of
redemptions

19



--------------------------------------------------------------------------------



 



and the termination of any such suspension. Units shall be held by the Member
during the suspension period as if no redemption request had been made.
     Section 5.04 Distributions.
     (a) The Managing Member may, in its discretion, make distributions in cash
or in-kind (i) in connection with redemptions from the Company by a Member or in
connection with a Member’s complete withdrawal from the Company pursuant to
Article VI, (ii) at any time to the Managing Member in an amount not in excess
of the then positive balance in the Incentive Allocation Account and (iii) at
any time to all of the Members on a pro rata basis in accordance with the
Members’ Capital Accounts.
     (b) If a distribution is made in-kind, immediately prior to such
distribution, the Managing Member shall determine the fair market value of the
property distributed and adjust the Capital Accounts of all Members upwards or
downwards to reflect the difference between the book value and the fair market
value thereof, as if such gain or loss had been recognized upon an actual sale
of such property and allocated pursuant to Section 4.05. Each such distribution
shall reduce the Capital Account of the Member to which the distribution was
made by the fair market value thereof.
     (c) Any taxes paid over to a governmental authority by the Company pursuant
to Section 4.12 with respect to any Member (other than on account of all Members
equally) shall be deemed to be a distribution to such Member. If a Member who
receives a deemed distribution of taxes under this Section owns more than one
series of Units, the Managing Member in its sole discretion may allocate such
deemed distribution among such Member’s different series of Units.
Notwithstanding the foregoing, the Managing Member in its sole discretion may
elect to treat any deemed distribution to a Member under this Section 5.04(c),
not as a distribution, but as an advance to the Member and a partial redemption
of such Member’s Units as of the next Redemption Date following the deemed
distribution, and such Member’s Units shall be reduced thereby as appropriately
determined by the Managing Member.
ARTICLE VI
Withdrawal, Death, Disability
     Section 6.01 Withdrawal, Death, etc. of Members.
     (a) The withdrawal, death, disability, incapacity, adjudication of
incompetency, termination, bankruptcy, insolvency or dissolution of a Member
shall not dissolve the Company. Subject to the restrictions set forth in
Section 1.05(a), the legal representatives or successors of such Member shall
succeed as assignee to the Member’s interest in the Company upon the death,
disability, incapacity, adjudication of incompetency, termination, bankruptcy,
insolvency or dissolution of such Member, but shall not be admitted as a
substituted member without the consent of the Managing Member.
     (b) In the event of the death, disability, incapacity, adjudication of
incompetency, termination, bankruptcy, insolvency or dissolution of a Member,
the interest of

20



--------------------------------------------------------------------------------



 



such Member shall continue at the risk of the Company’s business until the last
day of the calendar month following the calendar month in which the Managing
Member received written notice of such event, provided, however, that if the
Managing Member determines, in its sole discretion, that the termination or
dissolution of a Member was not involuntary, the interest of such Member shall
continue at the risk of the Company’s business until the last day of the next
calendar quarter that is at least 61 days from the date on which the Managing
Member received written notice of such event. At the end of such period, the
Managing Member may, in its sole discretion (i) take no action, (ii) substitute
the legal representatives or successors of such Member as Members of the
Company, provided that the Managing Member determines in its sole discretion
that such legal representatives or successors are qualified to become Members of
the Company, or (iii) compulsorily redeem such Member’s interest in the Company
in accordance with the redemption provisions set forth in this Article VI.
     (c) The interest of a Member that gives notice of a withdrawal pursuant to
Section 6.01(a) shall not be included in calculating the Membership Percentages
required to take any action under this Agreement.
     Section 6.02 Required Withdrawals. The Managing Member may at any time and
for any reason, in its discretion, terminate the interest of any Member in the
Company or require a Member to withdraw any part of its Capital Account. A
Member required to withdraw under this Section 6.02 shall be treated for all
purposes of distribution of redemption proceeds as a Member who has given notice
of withdrawal under Section 6.01(a).
     Section 6.03 Effective Date of Withdrawal. The Capital Account of a
withdrawing Member shall be determined as of the effective date of its
withdrawal. For purposes of this Section 6.03, the effective date of a Member’s
withdrawal shall mean (as the case may be) (i) the Redemption Date pursuant
Section 6.01(a) or (ii) the date determined by the Managing Member if such
Member shall be required to withdraw from the Company pursuant to Section 6.02.
In the event the effective date of a Member’s withdrawal shall be a date other
than the last day of a fiscal year of the Company, the Capital Account of the
withdrawing Member shall be adjusted pursuant to Section 4.05(c).
ARTICLE VII
Duration and Dissolution of the Company
     Section 7.01 Duration.
     (a) The Company shall continue until the earlier of (i) a determination by
the Managing Member that the Company should be dissolved and wound-up; (ii) the
termination, bankruptcy, insolvency, dissolution or withdrawal by the Managing
Member other than by assignment of the Managing Member’s interest as provided in
Section 1.05(b); or (iii) a vote of a majority of the Members pursuant to
Section 7.01(b). Upon a determination to dissolve the Company, redemptions, and
distributions in respect thereof, may not be made.
     (b) Dissolution of the Company by the Members:

21



--------------------------------------------------------------------------------



 



          (i) For purposes of this Agreement:
               (A) The term “Meeting Request” shall mean a written request from
Members holding (as of the date of such request) at least 20% of the voting
power, based on NAV, of the outstanding Units (excluding for purposes of
calculating such percentage any Units held by the Managing Member and any
affiliate or employee of the Managing Member or Goldman, Sachs & Co.
(collectively, the “Managing Member Units”)) to the Managing Member requesting
that the Managing Member call a meeting for the purpose of dissolving the
Company.
               (B) The term “Dissolution Record Date” shall mean with respect to
a meeting at which the dissolution of the Company is to be considered, a date
selected by the Managing Member, which is no later than 15 days following the
date on which the Managing Member receives a Meeting Request.
          (ii) Upon the written request of one or more Members holding at least
1% of the voting power, based on NAV, of the outstanding Units (excluding for
purposes of calculating such percentage the Managing Member Units), solely for
purposes of soliciting other Members in connection with making a Meeting
Request, the Managing Member shall use commercially reasonable efforts to send
to all other Members a solicitation to make a Meeting Request, subject to the
Managing Member’s right to impose reasonable conditions upon any such
solicitation.
          (iii) Upon receipt by the Managing Member of a Meeting Request, the
Managing Member shall set a Dissolution Record Date and shall schedule a meeting
of the Members for no later than 60 days after the Dissolution Record Date for
the purpose of voting on the dissolution of the Company (such meeting, the
“Dissolution Meeting”). The quorum for such meeting shall require attendance, in
person or by proxy, of Members holding at least a majority of the voting power,
based on NAV, of the outstanding Units (excluding for purposes of calculating
such percentage the Managing Member Units) as of the Dissolution Record Date. If
a quorum is not achieved for the meeting, the meeting shall be cancelled and no
vote shall be held. The dissolution of the Company by the Members may only be
voted upon at a meeting properly called in accordance with this Section 7.01(b)
and will be approved only upon the affirmative vote of Members holding at least
a majority of the voting power, based on NAV, of the outstanding Units
(excluding for purposes of calculating such percentage the Managing Member
Units).
          (iv) In the event of an affirmative vote in favor of dissolution of
the Company, (A) the Managing Member shall seek to liquidate the Company as soon
as reasonably practicable (including by submitting redemption requests to
Portfolio Funds and Portfolio Companies within 30 days of such vote), and
(B) the Company shall be dissolved and terminated in accordance with the
provisions of Section 7.02.
          (v) On or prior to August 25, 2006, the Managing Member may, in its
sole discretion, amend, delete or waive any of the provisions relating to the
dissolution of the Company by the Members described in this Section 7.01(b);
provided that, if the Managing Member has received a written request from one or
more Members representing at least 1% of

22



--------------------------------------------------------------------------------



 



the voting power, based on NAV, of the outstanding Units (excluding for purposes
of calculating such percentage the Managing Member Units) to facilitate the
solicitation of other Members in connection with making a Meeting Request or has
received a Meeting Request in accordance with paragraphs (ii) or (iii) above,
any such amendment, deletion or waiver shall not become effective until the
earliest of the date on which (A) the solicitations to make such Meeting Request
have been terminated or have expired in accordance with such conditions as have
been attached by the Managing Member to the said solicitations pursuant to
paragraph (ii) above, or (B) the Dissolution Meeting referred to in such Meeting
Request has been held and there were insufficient votes to dissolve the Company
or cancelled for lack of a quorum pursuant to paragraph (iii) above.
Notwithstanding anything in the foregoing to the contrary, the Managing Member
may amend or waive any of the provisions relating to the dissolution of the
Company described in this Section 7.01(b) at any time in its sole discretion, so
long as such amendment or waiver does not adversely affect the right of the
Members to dissolve the Company. If the Managing Member makes any permitted
amendment, deletion or waiver, it will give written notice thereof to the
Members following such amendment, deletion or waiver.
     Section 7.02 Dissolution.
     (a) On dissolution of the Company, the Managing Member shall, within no
more than 30 days after completion of a final audit of the Company’s financial
statements, make distributions out of Company assets, in the following manner
and order:
          (i) to creditors, including Members who are creditors, to the extent
otherwise permitted by law, in satisfaction of liabilities of the Company
(whether by payment or by establishment of reserves); and
          (ii) to the Members in the proportion of their respective Capital
Accounts.
     (b) The Managing Member, in its discretion, at any time and from time to
time, may designate one or more liquidators, including, without limitation, one
or more partners, members or officers of the Managing Member, who shall have
full authority to wind up and liquidate the business of the Company and to make
final distributions as provided in this Section 7.02. The appointment of any
liquidator may be revoked or a successor or additional liquidator or liquidators
may be appointed at any time by an instrument in writing signed by the Managing
Member. Any such liquidator may receive compensation as shall be fixed, from
time to time, by the Managing Member.
     (c) In the event that the Company is dissolved on a date other than the
last day of a fiscal year, the date of such dissolution shall be deemed to be
the last day of a fiscal year for purposes of adjusting the Capital Accounts of
the Members pursuant to Section 4.03. For purposes of distributing the assets of
the Company upon dissolution, the Managing Member shall be entitled to a return,
on a pari passu basis with the Non-Managing Members, of the amount standing to
its credit in its Capital Account and, with respect to its share of profits,
based upon its Membership Percentage.

23



--------------------------------------------------------------------------------



 



ARTICLE VIII
Tax Returns; Reports to Members
     Section 8.01 Independent Auditors. The financial statements of the Company
shall be audited by Ernst & Young LLP, or such other certified public
accountants of similar standing selected by the Managing Member, as of the end
of each fiscal year of the Company.
     Section 8.02 Filing of Tax Returns. The Managing Member shall prepare and
file, or cause the accountants of the Company to prepare and file, a federal
information tax return in compliance with Section 6031 of the Code, and any
required state and local income tax and information returns for each tax year of
the Company.
     Section 8.03 Tax Matters Partner. The Managing Member shall be designated
on the Company’s annual federal information tax return, and have full powers and
responsibilities, as the “Tax Matters Partner” of the Company for purposes of
Section 6231(a)(7) of the Code. In the event the Company shall be the subject of
an income tax audit by any federal, state or local authority, to the extent the
Company is treated as an entity for purposes of such audit, including
administrative settlement and judicial review, the Tax Matters Partner shall be
authorized to act for, and its decision shall be final and binding upon, the
Company and each Member thereof. All expenses incurred in connection with any
such audit, investigation, settlement or review shall be borne by the Company.
     Section 8.04 Financial Reports to Current Members. The Company shall
prepare and mail to each Non-Managing Member (i) annual audited financial
statements after the end of the Company’s fiscal year and (ii) information
necessary for such Member to complete its U.S. federal, state and local income
tax returns (including such information that such Member may reasonably require
annually to complete its tax filing obligations, provided that the Managing
Member may provide the same without undue effort or expense).
     Section 8.05 Tax Reports to Members and Former Members. The Company shall
use its best efforts to prepare and mail, or cause its accountants to prepare
and mail, to each Member and, to the extent necessary, to each former Member (or
its legal representatives), not more than 90 days after the close of each
taxable year of the Company, a report setting forth in sufficient detail such
information as shall enable such Member or former Member (or such Member’s legal
representatives) to prepare their respective federal income tax returns and/or
extensions in accordance with the laws, rules and regulations then prevailing.
ARTICLE IX
Miscellaneous
     Section 9.01 General. This Agreement (i) shall be binding on the permitted
transferees, assigns, executors, administrators, estates, heirs, and legal
successors and representatives of the Members and (ii) may be executed, through
the use of separate signature pages or supplemental agreements in any number of
counterparts with the same effect as if the parties executing such counterparts
had all executed one counterpart; provided, however, that

24



--------------------------------------------------------------------------------



 



each such counterpart shall have been executed by the Managing Member and that
the counterparts, in the aggregate, shall have been signed by, or on behalf of,
all of the Members.
     Section 9.02 Power of Attorney. Each of the Members hereby appoints the
Managing Member as its true and lawful representative and attorney-in-fact, in
its name, place and stead to make, execute, sign, acknowledge, swear to and
file:
     (a) a Certificate of Formation of the Company and any amendments thereto as
may be required under the Act;
     (b) any duly adopted amendment to this Agreement;
     (c) any and all instruments, certificates, and other documents that may be
deemed necessary or desirable to effect the dissolution and winding-up of the
Company (including, but not limited to, a Certificate of Cancellation of the
Certificate of Formation); and
     (d) any business certificate, fictitious name certificate, amendment
thereto, or other instrument or document of any kind whatsoever necessary,
desirable or convenient to accomplish the business, purpose and objectives of
the Company, or required by any applicable federal, state, local or foreign law.
     The power of attorney hereby granted by each of the Non-Managing Members is
coupled with an interest, is irrevocable, and shall survive, and shall not be
affected by, the subsequent death, disability, incapacity, incompetency,
termination, bankruptcy, insolvency or dissolution of such Non-Managing Member;
provided, however, that such power of attorney shall terminate upon the
substitution of another non-managing member for all of such Non-Managing
Member’s interest in the Company or upon the complete withdrawal of such
Non-Managing Member from participation in the Company.
     Section 9.03 Amendments to Limited Liability Company Agreement. The terms
and provisions of this Agreement may be modified or amended at any time and from
time to time with the written consent of Members having in excess of 50% of the
voting power of the outstanding Units, (or, if an amendment affects only a
particular series of Units, with the written consent of Members having in excess
of 50% of that series of Units), based on the NAV of such Units, and the
affirmative vote of the Managing Member insofar as is consistent with the laws
governing this Agreement; provided, however, that without the consent of the
Non-Managing Members, the Managing Member may amend this Agreement or the
Schedule hereto to (i) reflect changes validly made in the membership of the
Company, the Capital Contributions, Membership Percentages and changes in the
number of Units held by the Members; (ii) change the provisions relating to the
Incentive Allocation so that such provisions conform to the applicable
requirements of the Securities and Exchange Commission and other regulatory
authorities, so long as such amendment does not increase the Incentive
Allocation to more than the amount that would otherwise be determined absent
such amendment; (iii) reflect a change in the name of the Company; (iv) make a
change that is necessary or, in the opinion of the Managing Member, advisable to
qualify the Company as a limited liability company or other entity in which the
Members have limited liability under the laws of any state, or ensure that the
Company shall not be treated as an association or a publicly traded partnership
taxable as a

25



--------------------------------------------------------------------------------



 



corporation for federal income tax purposes; (v) make any change that does not
adversely affect the Members in any material respect; (vi) make a change that is
necessary or desirable to satisfy any requirements, conditions or guidelines
contained in any opinion, directive, order, ruling or regulation of any federal,
state or foreign statute, so long as such change is made in a manner which
minimizes to the extent practicable, as determined by the Managing Member in its
sole discretion, any adverse effect on the Members or that is required or
contemplated by this Agreement; (vii) make a change in any provision of this
Agreement that requires any action to be taken by or on behalf of the Managing
Member or the Company pursuant to the requirements of applicable Delaware law if
the provisions of applicable Delaware law are amended, modified or revoked so
that the taking of such action is no longer required; (viii) prevent the Company
or the Managing Member from in any manner being deemed an “investment company”
subject to the provisions of the Investment Company Act of 1940, as amended;
(ix) correct mistakes or clarify ambiguities; (x) in the event of adverse
changes in the tax law or interpretations thereof applicable to the Company,
amend this Agreement as determined by the Managing Member if it deems it
advisable or necessary to address such changes; (xi) conform this Agreement to
the disclosure provided in the Memorandum; (xii) correct or supplement any
conflicting provisions and delete or add provisions as may be required by
applicable law or regulations, in each case, as determined by the Managing
Member in its sole discretion; (xiii) make any other amendment provided such
amendment does not become effective until after such affected Members have been
given prior written notice of such change and have had the right following
receipt of such notice to request the redemption of their Units and such
redemption shall have become effective; (xiv) amend, delete or waive the
provisions of Section 7.01(b) in accordance with Section 7.01 (b)(v); or
(xv) make any other amendments similar to the foregoing. Each Member, however,
must consent to any amendment that would (a) reduce its Capital Account or
rights of redemption or withdrawal; or (b) amend the provisions of this
Agreement relating to amendments.
     Section 9.04 Instruments. The parties agree to execute and deliver any
further instruments or perform any acts which are or may become necessary to
carry on the Company created by this Agreement or to effectuate its purposes.
     Section 9.05 No Personal Liability For Return of Capital. The Managing
Member shall not be personally liable for the return or repayment of all or any
portion of Capital Contribution or profits of any Member, it being expressly
agreed that any such return of Capital Contribution or profits made pursuant to
this Agreement shall be made solely from the assets (which shall not include any
right of contribution from the Managing Member) of the Company.
     Section 9.06 Choice of Law. Notwithstanding the place where this Agreement
may be executed by any of the parties hereto, the parties expressly agree that
all the terms and provisions hereof shall be construed under the laws of the
State of Delaware and, without limitation thereof, that the Act as now adopted
or as may be hereafter amended shall govern the limited liability company
aspects of this Agreement. The parties also expressly agree that all actions and
proceedings brought by a party against a Member or the Company, in connection
with the Company’s business or affairs (including a breach of this Agreement by
a party hereto) shall be brought in and be subject to the jurisdiction of a
court of the State of New York or any federal district court in the State of New
York.

26



--------------------------------------------------------------------------------



 



     Section 9.07 Venue; Inconvenient Forum. The parties hereto irrevocably
waive to the fullest extent permitted by law any objection that they may now or
hereafter have to the laying of venue of any such action or proceeding in the
courts of the State of New York located in the City of New York or of the United
States District Court for the Southern District of New York and any claim that
any such action or proceeding brought in any such court has been brought in an
inconvenient forum.
     Section 9.08 No Third Party Rights. The provisions of this Agreement,
including, without limitation, the provisions of Section 1.03, are not intended
to be for the benefit of any creditor or other Person (other than the Members in
their capacities as such) to whom any debts, liabilities or obligations are owed
by (or who otherwise have a claim against or dealings with) the Company or any
Member, and no such creditor or other Person shall obtain any rights under any
of such provisions (whether as a third party beneficiary or otherwise) or shall
obtain any rights under any of such provisions (whether as a third party
beneficiary or otherwise) or shall by reason of any such provisions make any
claim in respect to any debt, liability or obligation (or otherwise) including
any debt, liability or obligation pursuant to Section 1.03, against the Company
or any Member.
     Section 9.09 Notices. Each notice relating to this Agreement shall be in
writing and delivered in person or by registered or certified mail. All notices
to the Company shall be addressed to its principal office and place of business.
All notices addressed to a Member shall be addressed to such Member at the
address set forth in the Schedule. Any Member may designate a new address by
notice to that effect given to the Company. Unless otherwise specifically
provided in this Agreement, a notice shall be deemed to have been effectively
given when mailed by registered or certified mail to the proper address or
delivered in person.
     Section 9.10 Grantors of Revocable Trusts. Each Non-Managing Member that is
a revocable trust agrees that, if the trustee of such revocable trust and the
grantor of such revocable trust are the same person, the trustee’s execution of
this Agreement and any other documents executed in connection with the Company
shall bind such Person in his or her capacity both as trustee and as grantor of
such revocable trust.
     Section 9.11 Goodwill. No value shall be placed on the name or goodwill of
the Company, which shall belong exclusively to the Managing Member.
     Section 9.12 Headings. The titles of the Articles and the headings of the
Sections of this Agreement are for convenience of reference only, and are not to
be considered in construing the terms and provisions of this Agreement.
     Section 9.13 Pronouns. All pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the Person
or Persons may require in the context thereof.
     Section 9.14 Confidentiality. The Managing Member and the Company may, in
their discretion, keep confidential and not disclose to the Non-Managing Members
any proprietary information concerning the Company, including, without
limitation, investments, valuations, information regarding potential
investments, financial information, trade secrets and

27



--------------------------------------------------------------------------------



 



the like which is proprietary in nature and non-public, or any information about
any investment, to the extent that such information is required to be kept
confidential or is otherwise subject to disclosure restrictions imposed by the
issuer of the investment or the Managing Member, in its reasonable discretion
(collectively, “Confidential Information”). Each Non-Managing Member shall not
disclose or cause to be disclosed any Confidential Information to any other
Person, except as otherwise required by any regulatory authority, law or
regulation, or by legal process, without the prior written consent of the
Managing Member. Notwithstanding anything in the foregoing or anything else
contained in this Agreement to the contrary, except as reasonably necessary to
comply with applicable securities laws, each Member (and any employee,
representative or other agent thereof) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
offering and ownership of Units and any transaction described in this
Section 9.14 or elsewhere in this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to such Member
relating to such tax treatment and tax structure. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
offering and ownership of Units and any transaction described in this
Section 9.14 or elsewhere in this Agreement, and does not include information
relating to the identity of the Company or its Affiliates.

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
date first set forth above.

          MANAGING MEMBER:

GOLDMAN SACHS HEDGE FUND STRATEGIES LLC
      By:   /s/ KENT A. CLARK         Name:   KENT A. CLARK        Title:  
MANAGING DIRECTOR       

          NON-MANAGING MEMBERS:
      By:   GOLDMAN SACHS HEDGE FUND STRATEGIES LLC,
on behalf of each Member as attorney-in-fact              By:   /s/ KENT A.
CLARK         Name:   KENT A. CLARK        Title:   MANAGING DIRECTOR       

29